 


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


AMANDA JEAN HAMLEY,                                  Case No.1:18 CV 268

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp, II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER 
 
 
                                         INTRODUCTION

       Plaintiff Amanda Jean Hamley (“Plaintiff”) filed a Complaint against the Commissioner

of Social Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to

deny supplemental security income (“SSI”). (Doc. 1). The district court has jurisdiction under 42

U.S.C. §§ 1383(c) and 405(g). The parties consented to the undersigned’s exercise of jurisdiction

in accordance with 28 U.S.C. § 636(c) and Civil Rule 73. (Doc. 12). For the reasons stated below,

the undersigned affirms the decision of the Commissioner.

                                  PROCEDURAL BACKGROUND

       Plaintiff filed for SSI in May 2014, alleging a disability onset date of March 18, 2010. (Tr.

193-96). Her claims were denied initially and upon reconsideration. (Tr. 108-10, 121-23). Plaintiff

then requested a hearing before an administrative law judge (“ALJ”). (Tr. 124). Plaintiff

(represented by counsel), and a vocational expert (“VE”) testified at a hearing before the ALJ on

July 13, 2016. (Tr. 30-85). On December 22, 2016, the ALJ found Plaintiff not disabled in a written

decision. (Tr. 10-22). The Appeals Council denied Plaintiff’s request for review, making the

hearing decision the final decision of the Commissioner. (Tr. 1-3); see 20 C.F.R. §§ 416.1455,

416.1481. Plaintiff timely filed the instant action on February 2, 2018. (Doc. 1).

 
 


                                     FACTUAL BACKGROUND

Personal Background and Testimony

       Plaintiff was born in March 1989, making her 21 years old on her alleged onset date. See

Tr. 193. Plaintiff never worked (Tr. 44), and testified she was unable to because of short-term

memory loss and distractibility (Tr. 45).

       Plaintiff lived with her boyfriend, Edward Barkley, II, and her three children ranging in

age from five years to newborn. (Tr. 37-38). She also had a nine-year-old daughter who did not

live with her. (Tr. 47-48). Plaintiff had an eighth-grade education. (Tr. 38). She had trouble with

reading, but could perform simple mathematics. (Tr. 40). Plaintiff did not have a driver’s license

and relied on Mr. Barkley for transportation. (Tr. 41).

       Plaintiff stayed at home “all day” and described herself as a “couch potato”. (Tr. 47). She

socialized with Mr. Barkley, her father, her nine-year-old daughter, and her sisters. Id. Plaintiff

did not get along with her mother and they rarely interacted. Id. She had a friend in Las Vegas with

whom she talked on the phone. (Tr. 48).

       Plaintiff rarely watched television, but often listened to music. (Tr. 49). She spent her day

caring for the children, including diapering and feeding, though Mr. Barkley helped when he came

home from work. (Tr. 54-55). Mr. Barkley did all the household chores. (Tr. 51). He grocery

shopped, though she would sometimes pick up “simple stuff” such as diapers and formula. Id. Mr.

Barkley did most of the cooking, but Plaintiff prepared simple meals for the children. (Tr. 52, 55).

       Mr. Barkley testified that he and Plaintiff had been together three years, living together

during most of that time, though there were brief periods where Plaintiff stayed elsewhere. (Tr.

69). When together, Mr. Barkley did the household chores, including cooking, cleaning, and




                                                 2
 
 


laundry. (Tr. 71). Plaintiff helped with chores “on occasion”. Id. Plaintiff cared for the children:

bathing, feeding, and diapering. (Tr. 71-72).

       Mr. Barkley noted Plaintiff could be “explosive” at times when interacting with others,

including family. (Tr. 73-74). He testified these incidents primarily occurred when Plaintiff was

unmedicated. (Tr. 73).

Relevant Medical Evidence

       In March 2013, Plaintiff underwent a consultative psychological evaluation with Mitchell

Wax, Ph.D. (Tr. 1220-25). Plaintiff reported she was unable to work due to memory problems.

(Tr. 1221). She was last under psychiatric care in December 2012 for attention deficit hyperactivity

disorder (“ADHD”). Id. Plaintiff had prescriptions for Adderall and Zoloft but did not take the

medications because she could not afford them. Id. She lived with a female friend. (Tr. 1222).

Plaintiff cooked “daily”, cleaned the house, and did laundry twice per month. Id. She always

shopped for groceries with her roommate or boyfriend – never alone. Id. In a typical day, Plaintiff

cared for her two-year-old, watched television, and spoke with friends; she visited a friend three

times per week. Id. Plaintiff reported she was “cut off” from welfare because she could not

maintain the employment it required. (Tr. 1224). Dr. Wax found she was “cavalier” on this subject

and “presented with a sense of entitlement when talking about why she could not maintain her

job”. Id. Plaintiff told Dr. Wax that “[t]hey’re just going to have to understand my daughter got

sick and I chose to be home with her rather than go to work.” Id.

       On examination, Dr. Wax found Plaintiff “intellectually limited” – she often needed

questions repeated or clarified. (Tr. 1222). Dr. Wax noted Plaintiff was “inappropriately breezy

and spacey.” Id. Plaintiff’s speech was “vague and circumstantial,” and she “intermittently

appeared distant and faraway”. (Tr. 1223). She appeared “anxious and fretful” during the



                                                 3
 
 


examination. Id. Plaintiff’s full-scale IQ score was 89, placing her in the low average range. (Tr.

1224). Dr. Wax diagnosed attention deficit disorder (“ADD”) combined type, and personality

disorder (not otherwise specified). Id.

       In August 2013, Plaintiff saw Lendita Haxhiu-Erhardt, M.D., in the psychiatry department

at MetroHealth for a medication check. (Tr. 259-60). Plaintiff reported she was doing “OK”, with

improved concentration. (Tr. 260). On examination, Plaintiff was cooperative and oriented to time

and place; she had a logical thought process, euthymic mood, full affect, and “sustained”

concentration. Id. Dr. Haxhiu-Erhardt diagnosed ADD and a learning disability. Id. She prescribed

Adderall and Zoloft. (Tr. 261). In October, Plaintiff reported she was no longer taking Adderall

because she was pregnant. (Tr. 267). Plaintiff wanted to be placed back on Adderall because she

was doing “very poorly” without it, explaining she could not function properly or focus. Id. On

examination, Plaintiff had similar mental status findings. Id. Dr. Haxhiu-Erhardt continued

Plaintiff’s diagnoses and Adderall prescription. (Tr. 268). At a follow-up visit in December,

Plaintiff reported she still “missed tasks” but not as much as without Adderall. (Tr. 274). On

examination, Plaintiff was cooperative, oriented, had an anxious mood and constricted affect, and

sustained concentration. Id. Dr. Haxhiu-Erhardt diagnosed ADD and depression; she continued

Plaintiff’s medications. Id.

       Plaintiff returned to Dr. Haxhiu-Erhardt in January 2014. (Tr. 279). Plaintiff reported her

medications helped and she was excited to have her baby. (Tr. 280). She was cooperative, had a

logical thought process, anxious mood, constricted affect, and poor concentration. Id. Dr. Haxhiu-

Erhardt continued Plaintiff’s ADD diagnosis and medications. Id. In February, Plaintiff was

concerned about the upcoming birth of her son because he had medical issues diagnosed in utero.

(Tr. 287). Plaintiff was cooperative, had a logical thought process, euthymic mood, full affect, and



                                                 4
 
 


sustained concentration. Id. Dr. Haxhiu-Erhardt diagnosed ADD and continued Adderall. (Tr. 287-

88). In March, Plaintiff reported she delivered her baby, but he was in the NICU. (Tr. 293). She

was cooperative and had a logical thought process, but had paranoid thought content and an

irritable mood and affect. Id. She had sustained concentration. Id. Her diagnosis and medications

were continued. Id. In May 2014, Dr. Haxhiu-Erhardt found a similar mental status examination,

and continued Plaintiff’s diagnosis and medications. (Tr. 299).

       In September 2015, Plaintiff reported to Dr. Haxhiu-Erhardt that she was pregnant again.

(Tr. 1005). She was cooperative and oriented; she had spontaneous speech, a logical thought

process, an anxious mood, and sustained concentration. (Tr. 1005-06). There was no evidence of

paranoia. Id. Dr. Haxhiu-Erhardt diagnosed major depressive disorder (“MDD”) and prescribed

Zoloft and Latuda. (Tr. 1006). Plaintiff was not taking her medications at an October appointment.

(Tr. 1030). She expressed frustration with her boyfriend. Id. Plaintiff was cooperative, oriented,

had a logical thought process, anxious mood, full affect, and sustained concentration. Id. Dr.

Haxhiu-Erhardt continued the MDD diagnosis and prescribed Adderall and Latuda. (Tr. 1030-31).

        Plaintiff saw Dr. Haxhiu-Erhardt again in January 2016. (Tr. 1065). Plaintiff reported she

remained distractible and anxious. Id. In February, Plaintiff was medication-compliant, denied any

mood swings, and described herself as less anxious. (Tr. 1087). At both visits, Plaintiff was

cooperative and oriented, had a logical thought process, irritable mood, full affect, and sustained

concentration. (Tr. 1065-66, 1087-88).

Opinion Evidence

       Treating Physician

       In September 2014, Dr. Haxhiu-Erhardt completed a medical source statement. (Tr. 942-

45). She found Plaintiff unable to complete an eight-hour workday without interruptions from



                                                5
 
 


psychologically based symptoms; work in coordination with (or proximity to) others without being

distracted by them; or maintain attention and concentration for extended periods. (Tr. 942-43).

Plaintiff would be able to understand and remember short simple instructions for 60% of her

workday; and carry out those instructions 40% of her workday. (Tr. 942). She could sustain an

ordinary routine 30% of her workday; and perform at a consistent pace for 20% of her workday.

(Tr. 943). Dr. Haxhiu-Erhardt based this opinion on Plaintiff’s limited understanding and “severe,

severe distractibility.” Id. Plaintiff could interact appropriately with the public 70% of her

workday; she could accept instruction, respond appropriately to criticism, respond appropriately

to workplace changes, and get along with coworkers 20% of her workday. Id. She could maintain

socially appropriate behavior and deal with ordinary work stress 30% of her workday. (Tr. 943-

44). Dr. Haxhiu-Erhardt opined Plaintiff’s limitations would be “lifelong”. (Tr. 944). She listed

Plaintiff’s diagnoses as ADD, mood disorder, bipolar disorder, and developmental learning

disorder (unspecified). (Tr. 945).

       Dr. Haxhiu-Erhardt offered a second opinion in April 2016. (Tr. 965-68). Therein, Dr.

Haxhiu-Erhardt found Plaintiff could understand, remember, and carry out short simple

instructions 80% of her workday. (Tr. 965). She could sustain an ordinary routine; work in

coordination with (or proximity to) others without being distracted; perform at a consistent pace;

maintain attention and concentration for extended periods; interact with the public; accept

instruction and criticism; maintain socially appropriate behavior; and respond to changes in the

workplace for approximately 10-20% of her workday. (Tr. 965-66). She could not complete a

normal workday without interruption from psychologically based systems. (Tr. 965). She could

get along with coworkers for 80% of her workday. (Tr. 966). Plaintiff was unable to deal with

ordinary work stress. (Tr. 967). Dr. Haxhiu-Erhardt based her opinion on Plaintiff’s distractibility,



                                                 6
 
 


racing thoughts, and mood swings. (Tr. 966-67). Dr. Haxhiu-Erhardt listed Plaintiff’s diagnoses

as ADHD, inattentive type, and bipolar disorder. (Tr. 968).

       Examining Physician

       In March 2013, consultative examiner Dr. Wax opined Plaintiff had difficulty

understanding, remembering, and carrying out instructions. (Tr. 1225). She was inattentive and

needed questions simplified and repeated. Id. Dr. Wax found Plaintiff would have difficulty

maintaining attention and concentration due to her ADD and low intelligence. Id. He believed she

would be able to perform simple and multi-step tasks based upon her ability to care for her child

and complete household chores. Id. Dr. Wax opined Plaintiff would not respond appropriately to

supervisors and coworkers or work pressures due to her personality disorder. Id.

       Reviewing Physicians

       In August 2013, State agency psychologist Paul Tangeman, Ph.D., reviewed Plaintiff’s

medical file and provided a mental residual functional capacity assessment. (Tr. 91-94). He found

Plaintiff was moderately limited in her ability to perform activities of daily living, maintain social

functioning, and maintain concentration, persistence or pace. (Tr. 91). Plaintiff was not

significantly limited in her ability to remember locations and work procedures; understand,

remember, or carry out short simple instructions; perform on a schedule; sustain a routine without

supervision; make simple work-related decisions; ask questions; maintain socially appropriate

behavior; maintain awareness of hazards; travel; or set realistic goals. (Tr. 93-94). She was

moderately limited in her ability to understand and remember detailed instructions; maintain

attention and concentration for extended periods; work in coordination with (or proximity to)

others; complete a normal workday without interruption from psychologically based symptoms;

respond appropriately to supervisors; get along with coworkers; or respond to changes in the work



                                                  7
 
 


setting. Id. Dr. Tangeman found Plaintiff markedly limited in her ability to interact appropriately

with the public. (Tr. 94). He noted Plaintiff “should avoid direct contact with the public” due to

her personality disorder, but found she could maintain superficial conversation with coworkers

and supervisors. Id. Further, Dr. Tangeman believed Plaintiff would perform best in a static

environment where changes are predictable and explained. Id.

       On reconsideration in February 2015, State agency psychologist Karla Voyten, Ph.D.,

found there was insufficient evidence to evaluate Plaintiff’s mental impairments. (Tr. 104).

VE Testimony

       A VE appeared and testified at the hearing before the ALJ. See Tr. 80-85. The ALJ asked

the VE to consider a person with Plaintiff’s age, education, and vocational background who was

physically and mentally limited in the way in which the ALJ determined Plaintiff to be. (Tr. 81-

82). The VE opined such an individual could perform jobs such as a dishwasher, cleaner, or a

grocery bagger. Id.

ALJ Decision

       In a written decision dated December 19, 2016, the ALJ found Plaintiff had not engaged in

substantial gainful activity since her application date (April 1, 2014). (Tr. 12). She concluded

Plaintiff had severe impairments of: ADD/ADHD, borderline intellectual functioning, and

personality disorders. Id. The ALJ found these impairments (alone or in combination) did not meet

or medically equal the severity of a listed impairment. (Tr. 13). The ALJ then set forth Plaintiff’s

residual functional capacity (“RFC”):

       [T]he claimant has the residual functional capacity to perform a full range of work
       at all exertional levels but with the following non-exertional limitations: can
       perform simple, routine tasks, but not at a production rate pace; can have frequent
       interactions with supervisors, coworkers, and the public; is limited to routine
       workplace changes; and would need instructions explained verbally.



                                                 8
 
 


(Tr. 14). The ALJ found Plaintiff had no past relevant work (Tr. 20); was defined as a “younger

individual” on the application date; and had a limited education. Id. The ALJ concluded that,

considering Plaintiff’s age, education, work experience, and RFC, Plaintiff could perform jobs that

existed in significant numbers in the national economy. (Tr. 21). Thus, the ALJ found Plaintiff had

not been under a disability since April 1, 2014 (the application date). (Tr. 22).

                                      STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less



                                                  9
 
 


than 12 months.” 20 C.F.R. § 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A). The Commissioner

follows a five-step evaluation process—found at 20 C.F.R. § 416.920—to determine if a claimant

is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering her residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is she determined to be disabled. 20 C.F.R. § 416.920(b)-(f); see

also Walters, 127 F.3d at 529.

                                           DISCUSSION

       Plaintiff argues the RFC finding does not include all of her mental health limitations

because the ALJ did not properly evaluate her subjective symptoms, or perform a longitudinal

evaluation of the evidence. (Doc. 11, at 15-17). Plaintiff also alleges the ALJ did not properly

evaluate the opinion of Dr. Haxhiu-Erhardt. Id. at 20. The Commissioner responds that the RFC,



                                                10
 
 


and the ALJ’s analysis of Dr. Haxhiu-Erhardt’s opinion, are supported by substantial evidence.

(Doc. 15, at 6-7). For the reasons discussed below, the undersigned finds the ALJ’s decision

supported by substantial evidence and affirms the decision of the Commissioner.

RFC Generally

       A claimant’s RFC is defined as “the most [she] can still do despite [her] limitations.” 20

C.F.R. § 416.945(a)(1). The determination of RFC is an issue reserved to the Commissioner. 20

C.F.R. § 416.927(e)(1)(i). However, it must be supported by substantial evidence. In formulating

the RFC, the ALJ must consider and weigh medical opinions but is not required to adopt any

physician’s opinion verbatim. 20 C.F.R. §§ 416.929 and 416.946(c); Poe v. Comm’r of Soc. Sec.,

342 F. App’x 149, 157 (6th Cir. 2009) (“The responsibility for determining a claimant’s [RFC]

rests with the ALJ, not a physician.”); SSR 96-5p, 1996 WL 374183, at *5 (“Although an

adjudicator may decide to adopt all of the opinions expressed in a medical source statement, a

medical source statement must not be equated with the administrative finding known as the [RFC]

assessment.”). Further, an ALJ must consider all symptoms and the extent to which those

symptoms are consistent with the objective medical evidence. 20 C.F.R. § 416.929.

       Subjective Symptom Reports

       In formulating her RFC, the ALJ properly considered and cited several pieces of evidence,

including Plaintiff’s subjective symptoms. A claimant’s assertions of disabling limitations are

evaluated under the following standard:

       First, we examine whether there is objective medical evidence of an underlying
       medical condition. If there is, we then examine: (1) whether objective medical
       evidence confirms the severity of the alleged pain arising from the condition; or (2)
       whether the objectively established medical condition is of such a severity that it
       can reasonably be expected to produce the alleged disabling pain.




                                                11
 
 


Walters, 127 F.3d at 531. In determining whether a claimant has disabling symptoms, the

regulations require an ALJ to consider certain factors including: 1) daily activities; 2) location,

duration, frequency, and intensity of pain or symptoms; 3) precipitating and aggravating factors;

4) the type, dosage, effectiveness, and side effects of any medication; 5) treatment, other than

medication, to relieve pain, 6) any measures used to relieve pain, and 7) other factors concerning

functional limitations and restrictions due to pain or other symptoms. 20 C.F.R. § 416.929(c); SSR

16-3p, 2017 WL 5180304, at *7. Importantly, although the ALJ must “consider” the listed factors,

there is no requirement that the ALJ discuss every factor. White v. Comm’r of Soc. Sec., 572 F.3d

272, 287 (6th Cir. 2009). Further, “subjective complaints may support a finding of disability only

where objective medical evidence confirms the severity of the alleged symptoms.” Workman v.

Comm’r of Soc. Sec., 105 F. App’x 794, 800-01 (6th Cir. 2004) (citing Blankenship v. Bowen, 874

F.2d 1116, 1123 (6th Cir. 1989)).

        The ALJ described the two-step process noted above, summarized Plaintiff’s testimony,

determined Plaintiff’s “medically determinable impairments could reasonably be expected to

cause the alleged symptoms,” then added:

        [T]he claimant’s statements concerning the intensity, persistence and limited effect
        of these symptoms are not entirely consistent with the medical evidence and other
        evidence in the record for the reasons explained in this decision.

        There is medical evidence supporting the existence of the claimant’s severe medical
        conditions as enumerated in finding two of this decision. However, the severity of
        the conditions as alleged by the claimant is not generally consistent with the
        objective medical evidence and other evidence and are, therefore, less likely to
        reduce her capacities to perform work-related activities.

(Tr. 15).

        Throughout her opinion, the ALJ cited several reasons for discounting Plaintiff’s subjective

symptom statements – all of which are in-line with the factors an ALJ is required to consider under



                                                12
 
 


the regulations. 20 C.F.R. § 416.929(c); SSR 16-3p, 2017 WL 5180304, at *7. In considering the

objective evidence of record, the ALJ noted Plaintiff had relatively normal mental status

examinations over time. (Tr. 19). Dr. Haxhiu-Erhardt often found Plaintiff cooperative and

pleasant during her visits; she was oriented, had a logical thought process, and sustained

concentration. (Tr. 260, 267, 274, 280, 287, 978-79, 1005-06, 1065-66, 1087-88). Importantly, the

ALJ acknowledged there were times Plaintiff had negative changes in her mood and affect,

however, these primarily occurred during times Plaintiff was not taking her medications, and she

“appeared to improve when appropriately medicated and even admitted to doing well when she

was on medications.” (Tr. 19). This is supported by the record. See Tr. 267 (October 2013 visit

with Dr. Haxhiu-Erhardt where Plaintiff requested to re-start Adderall because she was doing

“very poorly” without it, explaining she could not function properly or focus); Tr. 274 (December

2013 visit where, after being placed back on Adderall, Plaintiff reported she still “missed tasks”

but not as much as without the medication); Tr. 280 (January 2014 visit where Plaintiff reported

that her medications were helping, and that she was excited to have her baby); Tr. 1087 (February

2016 visit where Plaintiff reported taking her medications, denied any mood swings, and described

herself as less anxious). As noted above, it is proper for the ALJ to consider the effectiveness of

Plaintiff’s medications when assessing her subjective statements. 20 C.F.R. § 416.929(c); SSR 16-

3p, 2017 WL 5180304, at *7.

       The ALJ also considered Plaintiff’s activities of daily living, finding Plaintiff had

“moderate” restriction. (Tr. 13). In support, the ALJ cited Plaintiff’s testimony that she cared for

her children, socialized with family, did some household chores, and took “short/simple” grocery

trips. (Tr. 13-15) (citing Tr. 47 (Plaintiff’s testimony she socialized with family); Tr. 54-55

(Plaintiff’s testimony she spent her day caring for her children); Tr. 51 (Plaintiff’s testimony she



                                                13
 
 


participated in “simple” grocery shopping)). During her 2013 consultative examination, Plaintiff

told Dr. Wax that she cooked “daily”, cleaned the house, and did laundry twice per month. (Tr.

1222). The ALJ properly considered these activities in assessing Plaintiff’s subjective symptoms.

20 C.F.R. § 416.929(c)(3)(i); SSR 16-3p, 2017 WL 5180304, at *7.

       Here, it is clear the ALJ did not rely on one piece of evidence when she found Plaintiff’s

statements regarding the severity of her symptoms not fully credible. Taken together, Plaintiff’s

mild objective findings, improvement with medication, and ability to perform many activities of

daily living provide substantial evidence for the ALJ’s subjective symptom evaluation.

       Record as a Whole / Longitudinal Analysis

       Within her RFC argument, Plaintiff asserts the ALJ erred because she did not consider the

longitudinal evidence of record when formulating it. (Doc. 11, at 15). Listing 12.00 requires an

ALJ to conduct a longitudinal analysis of Plaintiff’s symptoms when evaluating disability based

upon a mental impairment. 20 C.F.R. Pt. 404, Subpt. P, Listing 12.00(D)(1)(c)(2). As previously

discussed, the ALJ noted Plaintiff had relatively normal mental status examinations over time. (Tr.

19). Dr. Haxhiu-Erhardt often found Plaintiff cooperative and pleasant during her visits; she was

oriented, and often had a logical thought process. (Tr. 260, 267, 274, 280, 287, 978-79, 1005-06,

1065-66, 1087-88). Dr. Haxhiu-Erhardt also routinely noted Plaintiff was able to sustain

concentration. See id. Importantly, as noted above, the ALJ acknowledged there were times

Plaintiff had negative changes in her mood and affect, however, these primarily occurred during

times Plaintiff was not taking her medications, and she “appeared to improve when appropriately

medicated and even admitted to doing well when she was on medications.” (Tr. 19) (citing Tr.

267, 274, 280, 1087). In addition to the positive and negative mental status examination findings,

the ALJ also addressed Plaintiff’s abilities in her activities of daily living. (Tr. 13). The ALJ



                                                14
 
 


acknowledged Plaintiff performed several tasks on her own, yet needed still needed help with

others. Id. The ALJ’s findings here are accurate and supported by substantial evidence.

       Plaintiff is dissatisfied with the ALJ’s analysis of the record and argues the ALJ engaged

in improper “cherry picking” – “only includ[ing] portions of the psychiatrist’s medical records that

showed [Plaintiff] in a capable light.” (Doc. 14, at 4). The problem with a cherry-picking argument

is that it runs both ways. Plaintiff argues the ALJ only focused on the positives, whereas her brief

emphasizes the negatives. Crediting Plaintiff’s argument here would require the Court to re-weigh

evidence – which it cannot not do. DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d 723, 726 (6th

Cir. 2014); see also White v. Comm’r of Soc. Sec., 572 F.3d 272, 284 (6th Cir. 2009) (“[W]e see

little indication that the ALJ improperly cherry picked evidence; the same process can be described

more neutrally as weighing the evidence.”).

       Although Plaintiff points to evidence suggesting a contrary conclusion, this Court must

affirm even if substantial evidence (or indeed a preponderance of the evidence) supports a

claimant’s position, “so long as substantial evidence also supports the conclusion reached by the

ALJ.” Jones, 336 F.3d at 477. For these reasons, the undersigned finds the ALJ’s decision in this

regard supported by substantial evidence.

Treating Physician

       Plaintiff next argues the ALJ failed to give the required “good reasons” for not assigning

controlling weight to the opinion of Plaintiff’s treating psychiatrist, Dr. Haxhiu-Erhardt. (Doc. 20,

at 20-22). As an initial matter, medical opinions of treating physicians are generally accorded

greater deference than non-treating physicians. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242




                                                 15
 
 


(6th Cir. 2007); see also SSR 96–2p, 1996 WL 374188.1 A treating physician’s opinion is given

“controlling weight” if it is supported by: 1) medically acceptable clinical and laboratory

diagnostic techniques; and 2) is not inconsistent with other substantial evidence in the case record.

Id. (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)). The ALJ must give

“good reasons” for the weight he gives a treating physician’s opinion, reasons that are “sufficiently

specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight.” SSR 96–2p, 1996 WL 374188, at *5.

              As noted above, Dr. Haxhiu-Erhardt offered two medical source statements. (Tr. 942-45,

965-68). The ALJ addressed both opinions together and assigned them “little weight” because:

              They were largely completed on forms where answers were circled and only very
              briefly explained in a couple of lines. Additionally, the claimant had relatively
              normal mental statuses over time that exhibited changes in mood and affect with
              rare issues with thought content and attention/concentration, especially when
              medication was discontinued. The claimant was able to sustain concentration at
              times, as noted during different appointments throughout the record. Additionally,
              she was able to be cooperative and pleasant during treatment and examinations.
              Relationships when reported seemed to be okay. Additionally, the claimant’s
              significant difficulties that were opined in dealing with crow[d]s and needing to
              miss excessive work w[]ere not supported within the medical evidence of record.
              Overall, the claimant’s concentration abilities varied as did her moods, though she
              appeared to improve when appropriately medicated and even admitted to doing well
              when she was on medications.

(Tr. 19).

              In support of her decision to assign the opinions “little weight”, the ALJ cited several pieces

of evidence. First, she found the forms Dr. Haxhiu-Erhardt used contained only brief explanations

of the Doctor’s assessments. Id. Plaintiff asserts this was an improper reason for rejecting the



                                                            
1. Although recent revisions to the CFR have changed the rules regarding evaluation of treating
physician opinions, such changes apply to claims filed after March 27, 2017, and do not apply to
claims filed prior to that date. See Social Sec. Admin., Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 5852-53, 2017 WL 168819. 
                                                               16
 
 


opinion. (Doc. 11, at 22). However, many courts have found it proper for an ALJ to discount a

“check box” form she finds conclusory, brief, or unsupported by the record as a whole. See e.g.,

Hernandez v. Comm’r of Soc. Sec., 644 F. App’x 468, 474 (6th Cir. 2016) (upholding the ALJ’s

discounting of a treating physician’s check box form where it was unaccompanied by any

explanation, specifically, whether the limitations applied to Plaintiff when she was on, or off, her

medications); Batson v. Comm’r of Soc. Sec., 359 F.3d 1190, 1195 (9th Cir. 2004) (upholding the

ALJ’s discounting of a treating physician’s check list form where it was unsupported by objective

evidence, contradicted by other evidence, and based primarily on subjective descriptions of pain);

Mason v. Shalala, 994 F.2d 1058, 1065 (3rd Cir. 1993) (“Form reports in which a physician’s

obligation is only to check a box or fill in a blank are weak evidence at best.”). Supportability is

also contemplated under the regulations. See 20 C.F.R. § 416.927(c)(3) (“The better an explanation

a source provides for a medical opinion, the more weight we will give that medical opinion.”).

Here, as the ALJ noted, Dr. Haxhiu-Erhardt’s opinions were on “check box” style forms (where

her answers were circled instead of “checked”), and she provided very limited explanation for her

findings, other than often repeating Plaintiff’s subjective symptoms (“forgetful”, “racing

thoughts”), diagnoses, or medications. (Tr. 942-45, 965-68). Thus, the undersigned finds this is a

valid for discounting Dr. Haxhiu-Erhardt’s opinions.

       In support of her decision to assign Dr. Haxhiu-Erhardt’s opinions “little weight”, the ALJ

again noted Plaintiff had relatively normal mental status examinations over time. (Tr. 19). For

example, Dr. Haxhiu-Erhardt often found Plaintiff cooperative and pleasant during her visit; she

was oriented, had a logical thought process, and was repeatedly able to maintain sustained

concentration. (Tr. 260, 267, 274, 280, 287, 978-79, 1005-06, 1065-66, 1087-88). These

examination findings conflict with Dr. Haxhiu-Erhardt’s opinion that Plaintiff would have severe



                                                17
 
 


difficulties maintaining attention and concentration. (Tr. 942-43, 965-66). As discussed above in

detail, the ALJ acknowledged there were times Plaintiff had negative changes in her mood and

affect, however, these occurred during times Plaintiff was not taking her medications, and she

“appeared to improve when appropriately medicated and even admitted to doing well when she

was on medications.” (Tr. 19). And an ALJ does not err where, as here, her finding that Plaintiff

improved while on medication, is supported by the record. See Sinegar v. Comm’r of Soc. Sec.,

2014 WL 861104, at *6 (N.D. Ohio) (ALJ’s decision to assign little weight to a treating physician

was supported, in part, by psychological symptom improvement on medication); see also Rogers

v. Comm’r of Soc. Sec., 2015 WL 2097677, at *7 (N.D. Ohio) (ALJ’s assessment of a treating

psychiatrist opinion was supported, in part, by improvement when taking prescribed medication).

       Plaintiff further argues the ALJ failed to consider (and incorporate into the RFC) that she

would have “excessive absences”. (Doc. 11, at 22-23). The ALJ acknowledged Dr. Haxhiu-Erhardt

proffered this opinion, Tr. 19 (citing Tr. 944, 967), but found “the claimant’s . . . needing to miss

excessive work [was] not supported within the medical evidence of record” (Tr. 19). Plaintiff

argues the ALJ “offered no evidence or explanation for th[is] finding,” yet points to no evidence

to rebut the ALJ’s conclusion other than the “very close” relationship between she and Dr. Haxhiu-

Erhardt. (Doc. 11, at 21). However, as the Commissioner correctly pointed out – Plaintiff points

to no evidence to support the absenteeism conclusion. (Tr. 19). Thus, it was properly discounted.

       In sum, the undersigned finds the ALJ’s analysis of Dr. Haxhiu-Erhardt’s opinions

supported by substantial evidence.




                                                 18
 
 


                                       CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision denying SSI supported by substantial evidence

and affirms that decision.



                                         s/James R. Knepp II
                                         United States Magistrate Judge




                                            19
 
